08-4680-ag
    Brata v. Holder
                                                                                    BIA
                                                                                 Hom, IJ
                                                                           A 099 564 695
                                                                           A 099 564 696
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
“(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.

         At a stated term of the United States Court of                  Appeals
    for the Second Circuit, held at the Daniel Patrick                  Moynihan
    United States Courthouse, 500 Pearl Street, in the                  City of
    New York, on the 24 th day of November, two thousand                nine.

    PRESENT:
             PIERRE N. LEVAL,
             JOSÉ A. CABRANES,
             ROBERT A. KATZMANN,
                      Circuit Judges.
    ______________________________________

    SICILIA DHARMI BRATA AND HOPE KEVIN LEE,
             Petitioners,

                      v.                                   08-4680-ag
                                                           NAC
    ERIC H. HOLDER, JR., 1 UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________



             1
           Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General Eric H. Holder, Jr. is
    automatically substituted for former Attorney General
    Michael B. Mukasey as the respondent in this case.
FOR PETITIONERS:        Joshua E. Bardavid, New York, N.Y.

FOR RESPONDENT:         Tony West, Assistant Attorney
                        General, Civil Division; Barry J.
                        Pettinato, Assistant Director,
                        Office of Immigration Litigation;
                        Terri León-Benner, Trial Attorney,
                        Office of Immigration Litigation,
                        United States Department of Justice,
                        Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Petitioners Sicilia Dharmi Brata and her son, Hope

Kevin Lee, both natives and citizens of Indonesia, seek

review of an August 25, 2008 order of the BIA affirming the

October 19, 2006 decision of Immigration Judge (“IJ”) Sandy

K. Hom, which denied Brata’s application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”). 2   In re Sicilia Dharmi Brata and

Hope Kevin Lee, Nos. A 099 564 695, A 099 564 696 (B.I.A.

Aug. 25, 2008), aff’g Nos. A 099 564 695, A 099 564 696

(Immig. Ct. N.Y. City Oct. 19, 2006).    We assume the


    2
      Brata’s application included her son, Hope Kevin Lee,
who was eleven years old at the time of her hearing, as a
derivative applicant.

                               2
parties’ familiarity with the underlying facts and

procedural history in this case.

    When the BIA adopts the decision of the IJ and

supplements the IJ’s decision, we review the decision of the

IJ as supplemented by the BIA.     See Yan Chen v. Gonzales,

417 F.3d 268, 271 (2d Cir. 2005).     We review the IJ’s

factual findings under the substantial evidence standard.

See 8 U.S.C. § 1252(b)(4)(B); Manzur v. U.S. Dep’t of

Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).     We review

de novo questions of law and the application of law to

undisputed fact. Salimatou Bah v. Mukasey, 529 F.3d 99, 110

(2d Cir. 2008).

    We find that the IJ did not err in denying Brata’s

application for asylum, withholding of removal, and CAT

relief.   The IJ, after considering the cumulative effect of

Brata’s past harm, reasonably concluded that Brata failed to

establish past persecution due to her Chinese ethnicity or

Christian faith.   While Brata argues in her brief that her

mother’s robbery and the incident in which she and her

sister were forced out of a taxi at knife-point constituted

past persecution, the IJ reasonably found that those

incidents were “criminal acts” amounting to “personal


                              3
discrimination” and did not rise to the level of past

persecution.    See Ivanishvili v. U.S. Dep’t of Justice, 433

F.3d 332, 341 (2d Cir. 2006) (to establish persecution, the

harm must be sufficiently severe, rising above “mere

harassment”).    In addition, the IJ sufficiently considered

Brata’s claim that she suffered past persecution on account

of her Catholic faith, finding that Brata had never been

attacked going to and from church and that the robberies

described above were “not due to religious identification.”

See Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993) (Alito,

J.) (“[P]ersecution does not encompass all treatment that

our society regards as unfair, unjust, or even unlawful or

unconstitutional.”).

    In the absence of past persecution, an applicant may

establish eligibility for asylum based on a well-founded

fear of future persecution by showing that he or she

subjectively fears persecution and that this fear is

objectively reasonable.    Ramsameachire v. Ashcroft, 357 F.3d

169, 178 (2d Cir. 2004).    Furthermore, an applicant is not

required to demonstrate that she would be individually

singled out for persecution if she can demonstrate a pattern

or practice of persecution of a group of persons similarly

situated to her on account of a protected ground and her own

                               4
inclusion in or identification with that group.     See

8 C.F.R. §§ 208.13(b)(2), 208.16(b)(2); Mufied v. Mukasey,

508 F.3d 88, 91 (2d Cir. 2007).     Brata argues that, contrary

to the agency’s findings, she has established a well-founded

fear of future persecution based on her past harm in light

of the continuing mistreatment of ethnic Chinese and

Christians in Indonesia.

    Here, the IJ considered all of the background evidence

in the record before concluding that “the Indonesian

Government has acted affirmatively and positively in

protecting the rights of the Chinese Christian communities

and has engaged in the prosecution of responsible parties in

an attempt to rout out and eliminate terrorism and criminal

acts of hate.”   The IJ also found that the evidence “clearly

indicate[d] that there are safe havens in Indonesia where

Chinese Christians are free to worship and are unhindered.”

We have previously upheld the agency’s finding that no

pattern or practice of persecution exists in Indonesia,

noting that Roman Catholicism is predominant in certain

areas of that country.     See Santoso v. Holder, --- F.3d ---,

No. 07-4713, 2009 WL 2914267, at *2 (2d Cir. Sept. 14,

2009).   Moreover, the BIA and other circuit courts who have

considered the issue have also found that no pattern or

                                5
practice of persecution of Chinese Christians exists in

Indonesia.     See, e.g., Lolong v. Gonzales, 484 F.3d 1173,

1180-81 (9th Cir. 2007); Matter of A-—M--, 23 I. & N. Dec.

737, 741-42 (B.I.A. 2005).

    While Brata argues that “the fact that [her] mother,

sister, and aunt were granted asylum based upon similar

experiences is demonstrative of the well-foundedness of

[her] fears,” the IJ observed that: (1) her relatives left

Indonesia five years earlier than she did; (2) she left

Indonesia on two occasions but returned there after each

trip; and (3) she obtained two non-immigrant visas to travel

to the U.S. but never used the first and waited one year to

use the second.     Finding these facts “adverse to [Brata’s]

claim of a subjective fear,” the IJ reasonably determined

that Brata failed to establish a well-founded fear of

persecution.     See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

F.3d 315, 338 (2d Cir. 2006).

    As the agency did not err in concluding that Brata

failed to establish a well-founded fear of persecution if

returned to her native country, it did not err in denying

her application for asylum, withholding of removal, and CAT

relief where all three claims were based upon the same

factual predicate.     See Paul v. Gonzales, 444 F.3d 148, 156

                                6
(2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of Justice, 426

F.3d 520, 523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk

                            By:___________________________




                                7